Judgment and order reversed, and new trial granted, costs to abide the event, unless plaintiff within twenty days stipulate to reduce the verdict by the sum of $315.28, and the additional sum of $282, as the evidence shows that plaintiff’s services at the time of defendant’s visit to New York were not worth more than $40, and that for his trips to Ireland in March and October his services were not worth more than $160 for each journey; in which event the judgment as so modified, and the order are unanimously affirmed, without costs. Jenks, P. J., Thomas, Stapleton, Mills and Rich, JJ., concurred. <